Citation Nr: 0608251	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-21 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  Service connection is currently in effect for anxiety 
reaction, evaluated as 70 percent disabling, effective from 
March 26, 2003.

2.  The evidence of record is in approximate balance as to 
whether the veteran's service-connected disability is of such 
severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience, without regard to non-
service-connected disabilities.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a total compensation rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2005).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2005).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  

II.  Facts and Analysis

This claim arose from a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability, filed with the RO in July 2004.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran is service-connected for anxiety reaction, rated 
as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9400.  As the veteran has one service-connected 
disability rated higher than 60 percent, the initial 
criterion for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a) is met.  Thus, the issue becomes 
whether the veteran's service-connected disability precludes 
him from securing or following a substantially gainful 
occupation.  

VA outpatient treatment records, dated from June 2000 to 
August 2004, reflect that the veteran receives treatment for 
his service-connected anxiety reaction, and for a non-
service-connected mood disorder secondary to a 
cerebrovascular accident (CVA) which he suffered in 1994.  
The evidentiary record shows that, in addition to the mood 
disorder, the veteran suffers from other residual effects of 
the CVA, including cognitive impairment, expressive speech 
impairment, and right hemiplegia for which he is wheelchair 
bound.  He underwent a right carotid endarterectomy in 1999.

Although the veteran is not service-connected for the CVA or 
the mood disorder secondary to the CVA, the Board notes it is 
virtually impossible to determine whether the veteran's 
current symptomatology is solely related to his service-
connected disability or due to a combination of all of his 
disorders.  A July 2004 treatment record notes the veteran's 
symptomatology was congruent with an anxiety reaction and 
CVA.  Likewise, a March 2004 VA examination report shows the 
examiner stated that, based upon the veteran's presentation, 
it was very difficult for him to evaluate the veteran's 
emotional state since he had the CVA.  

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2005).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in determining whether he is unemployable 
due to his service-connected anxiety reaction.  See 
Mittleider v. West, supra.

At the March 2004 VA examination, a Global Functioning 
Assessment (GAF) score of 45 was assigned.  The Global 
Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The examiner who conducted the March 2004 VA examination 
noted the veteran's GAF score reflects serious impairment to 
the veteran's cognitive and emotional functioning related to 
the past traumas the veteran experienced during service, and 
the residuals of his CVA.  Although the examiner did not 
specifically relate the veteran's GAF score to his service-
connected anxiety reaction, the Board again notes that it is 
difficult to distinguish whether the veteran's symptoms are 
related to his service-connected anxiety reaction or his CVA.  
Therefore, after resolving reasonable doubt in the veteran's 
favor, the Board finds that the GAF score denotes a serious 
impairment in occupational functioning due to his service-
connected disability.  


The evidence of record shows the veteran's service-connected 
anxiety disorder has rendered him irritable, cognitively 
impaired, anxious, and most certainly difficult to deal with 
in a commercial or industrial setting, as he requires 
constant care and supervision.  At the March 2004 VA 
examination, the veteran's speech was impaired to the point 
where it was difficult for the examiner to understand him and 
the veteran reported that he becomes aggravated when people 
cannot understand him.  Likewise, a November 2001 VA 
treatment record notes the veteran's wife translates for him.  
The veteran's wife reported that the veteran had a history of 
difficulty dealing with people, especially authority figures.  
The record shows the veteran has been unemployed since 1989.  
His previous jobs included working in golf maintenance and as 
a contractor's helper, but the veteran reportedly quit those 
jobs because of aggravation and emotional problems.  The 
record also shows the veteran completed one year of high 
school and does not have any other education or training.

This is a difficult case, and the Board appreciates the 
thorough development and adjudication undertaken by the RO.  
Although there is no medical opinion which directly states 
that the veteran is unemployable due to his service-connected 
anxiety reaction, to the exclusion of the obviously severe 
residuals of his stroke, it appears from the findings of 
treating and examining VA medical personnel that such a clear 
demarcation is not possible.  

The Board finds that the evidence in this case is in relative 
equipoise.  That is, the evidence in support of the veteran's 
claim is approximately equal to the evidence against his 
claim.  In these instances, the reasonable-doubt/benefit-of-
the-doubt doctrine is invoked.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Without finding error in the RO's 
action, the Board will exercise its discretion to find that 
the evidence is in relative equipoise and conclude that the 
claim may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Therefore, we find that entitlement to a total 
disability rating based upon individual unemployability is 
warranted.




ORDER

A total rating based upon individual unemployability due to 
service-connected disability is granted, subject to rules and 
regulations governing the payment of monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


